Title: To George Washington from Philip Schuyler, 7 July 1779
From: Schuyler, Philip
To: Washington, George


        
          Dear Sir
          Albany [N.Y.] July 7th 1779
        
        Two days ago Colonel Louis the Indian returned from Canada by the way of Oneida, he left the neighborhood of Caghnawaga In the beginning of June, as a reward was offered In Canada for apprehending him he did not dare to venture Amongst the Inhabitants. his Caghnawaga friends assured him that no troops had been sent up the river St Laurence this Spring that no preparations were making for any force to come thro lake Champlain; that Brant had not been able to prevail on any of the Caghnawagas to go to the westward, that he understood a few of the Cannossedago Indians would Accompany him. That a thousand Otawas & Chippeways from Lake Huron were to Join the Senecas as Brandt give out and to desolate the frontiers.
        Yesterday Colonel V. Schaick gave me a letter from Butler and Copy of a Speech from Governor Haldimand to the Oneidas which I have the honor to Inclose. I am Dr Sir with the most perfect Esteem and Affection Your Excellencys Most Obedient Humble Servant
        
          Ph: Schuyler
        
       